Citation Nr: 1213183	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to October 1992. 



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to service connection for a skin condition.  

Effective January 29, 1998, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was treated for acne at Reynolds Army Hospital, Fort Sill, Oklahoma while in basic training. The whole of the Veteran's obtained service treatment records (apart from dental radiographs) are dated from June 1992, and were generated shortly before his involuntary separation from the Armed Forces. These records include his report of medical history and separation examination report. The remainder of his STRs including his entrance report of medical history, entrance examination, and any medical treatment received during service, have not been obtained. 

When service treatment records are lost, missing, or destroyed, VA has a heightened duty to assist the Veteran with the development of evidence in support of his claim. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362 (2005). The VA Adjudication Procedure Manual ("M21-1MR") sets forth the procedure for development of alternate evidence in cases where service records are missing. 

Initially, the Veteran must be notified that his records are incomplete. He should then be asked to submit any service records in his possession and provided a NA Form 13055, Request for Information Needed to Reconstruct Medical Data. The Veteran should also be informed that he can submit "alternative" sources in place of his missing STRs. See Washington, 19 Vet. App. at 369-370; see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E. On remand the RO must attempt to obtain a complete set of the Veteran's STRs and if they are not available, the RO must follow the procedures set forth in the M21-1MR for obtaining alternative materials. 

In August 2008, the RO scheduled the Veteran for an examination. The examination request from the RO stated that the examiner was to "provide an opinion whether current skin condition is likely related to complaint of skin problems noted in military service." In September 2008, the Veteran was afforded a VA skin diseases examination. His claims file was not made available for the examiner to review and the examiner did not indicate whether his VA treatment records were reviewed electronically. The examiner noted that the Veteran reported a diagnosis of acne in service and provided a current diagnosis of acne vulgaris with prescriptions for oral antibiotics and creams. No etiology opinion was provided, and the examination is therefore inadequate. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. On remand, the Veteran must be scheduled for a new examination. 

The Board observes that in his substantive appeal, the Veteran made no specific allegation of error. Given this factor, the Veteran may submit any further evidence or argument during the pendency of this remand. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record - in particular but not limited to any treatment for any skin disorder as close in time to his discharge from active service as possible. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. In accordance with the information and procedures in M21-1MR, Part III, subpart iii, Chapter 2, Section E, contact the Veteran and inform him of what alternative forms of evidence may be submitted to substantiate his claim. The Veteran should also be provided an NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and asked to complete it to allow for further reconstruction of his service treatment records. Then assist the Veteran to the extent required by 38 U.S.C.A. § 5103A or applicable law in locating any possible alternative evidence he identifies. All negative responses must be documented. 

3. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for a skin diseases examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a skin condition that had its onset or was aggravated during active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a skin condition as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.




The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's June 1992 report of medical history where he reports having acne in service that was relieved by medication.

ii) Private medical treatment records from September and November 2005 showing treatment for a scalp infection and from February 2007 showing treatment for seborrheic dermatitis and tinea versicolor. 

iii) VA dermatology treatment records from September 2007 to December 2009 for acne vulgaris and folliculitis. 

iv) The report of his September 2008 VA examination. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

The examiner must answer the question:  DOES THE VETERAN HAVE ANY SKIN DISORDER THAT WAS INCURRED DURING, IN, OR AS A RESULT OF ACTIVE MILITARY SERVICE? THE EXAMINER MUST STATE THE REASONS FOR ANY OPINION EXPRESSED WITHIN A REASONABLE DEGREE OF MEDICAL CERTAINTY, BASED UPON A REVIEW OF ALL EVIDENCE IN THE CLAIMS FOLDER. 
. 
e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, the examiner must state whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
      
      
      
      

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



